 



EXHIBIT 10.10

FIRST AMENDMENT TO REVOLVING CREDIT

AND TERM LOAN AGREEMENT

     THIS FIRST AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) dated as of September 16, 2004, is by and among COMMERCIAL VEHICLE
GROUP, INC., a Delaware corporation (the “Company”), the SUBSIDIARY BORROWERS
parties hereto, the FOREIGN CURRENCY BORROWERS parties hereto, the BANKS parties
hereto, U.S. BANK NATIONAL ASSOCIATION, a national banking association, one of
the Banks, as administrative agent for the Banks (in such capacity, the “Agent”)
and COMERICA BANK, a Michigan banking corporation, one of the Banks, as
syndication agent for the Banks (in such capacity, the “Syndication Agent”).

     WHEREAS, the Company, the Subsidiary Borrowers, the Foreign Currency
Borrowers, certain Banks, the Agent and the Syndication Agent are parties to a
Revolving Credit and Term Loan Agreement dated as of August 10, 2004 (the “Loan
Agreement”);

     WHEREAS, certain lenders, namely Associated Bank, N.A., Citizens Bank of
Pennsylvania, National City Bank of the Midwest, SunTrust Bank and PNC Bank,
National Association (collectively, the “New Banks”) are to be added as “Banks”
under the Loan Agreement, thereby reallocating the Commitments as provided in
this Amendment; and

     WHEREAS, certain revisions are to be made to the mechanics of Foreign
Currency borrowing under the Loan Agreement.

     NOW, THEREFORE, for value received, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     1. Certain Defined Terms. Each capitalized term used herein without being
defined herein that is defined in the Loan Agreement shall have the meaning
given to it therein.

     2. Concerning the New Banks.

     (a) Addition of New Banks. Subject to Section 5(d) hereof, upon and after
the Effective Date (defined below), each of the New Banks hereby becomes a
party, as a Bank, to the Loan Agreement with Commitments as stated in the
amended Schedule 1.1(b) to the Loan Agreement attached hereto as Exhibit A, and
the parties hereto, other than the New Banks, each acknowledge and consent to
such actions by the New Banks. Upon and after the Effective Date, the New Banks
shall each be a Bank under the Loan Agreement and the other Loan Documents to
which the Banks are parties and shall have all of the rights, privileges and
benefits of a Bank under the Loan Agreement and the other Loan Documents, and
all of the duties of a Bank thereunder, in each case as if such New Bank had
been initially a party to the Loan Agreement. Upon the Effective Date (defined
below), the New Banks shall make Advances as calculated by the Agent so that
their outstanding Advances are equal to their ratable shares of all Advances
outstanding on such date and the Agent shall distribute the proceeds of such
Advances to Comerica Bank and U.S. Bank as applicable in accordance with their
ratable share of all Advances outstanding on the Effective Date, in each case
after giving effect to this Amendment, but

 



--------------------------------------------------------------------------------



 



prior to any additional Advances requested by the Borrowers to be made (if any)
on the Effective Date.

     (b) Interest and Fees. From and after the Effective Date, all interest and
all Revolving Commitment Fees and Letter of Credit Fees accrued under
Section 2.16 of the Loan Agreement for the billing period in which the Effective
Date falls shall be paid to the Agent as provided in the Loan Agreement, and
distributed by the Agent (i) with respect to amounts accrued before the
Effective Date, to the Banks (other than the New Banks) and (ii) with respect to
amounts accrued on or after the Effective Date, to the New Banks and the other
Banks in accordance with the terms of the Loan Agreement.

     (c) Copies of Loan Documents. The Agent represents and warrants to the New
Banks that the copies of the Loan Documents and the related agreements,
certificates, and opinion letters previously delivered to the New Banks are true
and correct copies of the Loan Documents and related agreements, certificates,
and opinion letters executed by and/or delivered in connection with the closing
of the credit facilities contemplated by the Loan Agreement, other than the Fee
Letter.

     (d) No Representation or Warranty by Banks. The New Banks agree and
acknowledge that no Bank nor the Agent nor the Syndication Agent (i) makes any
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any of the Loan Documents or any other instrument or
document furnished pursuant thereto or (ii) makes any representation or warranty
and assume any responsibility with respect to the financial condition of the
Borrowers, or the performance or observance by the Borrowers or any other Person
of any of their respective obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

     (e) No Reliance By New Banks. Each of the New Banks (i) confirms to each
other New Bank, each other Bank, the Agent and the Syndication Agent that it has
received a copy of the Loan Documents together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; and (ii) acknowledges that it has,
independently and without reliance upon the Agent, the Syndication Agent or any
other Bank or New Bank and instead in reliance upon its own review of such
documents and information as the New Bank deems appropriate, made its own credit
analysis and decision to enter into this Amendment and the Loan Documents and
agrees that it will, independently and without reliance upon the Agent, the
Syndication Agent or any other Bank or New Bank, and based on such documents and
information as each New Bank shall deem appropriate at the time, continue to
make its own credit decision in taking or not taking action under the Loan
Documents.

     3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

2



--------------------------------------------------------------------------------



 



     (a) All references to the “Banks” in the Loan Agreement shall include each
of the New Banks.

     (b) The definition of “Borrowing Base” is revised by deleting “Subsidiary”
therefrom.

     (c) The definition of “Foreign Currency Advance” is replaced with the
following:

     “Foreign Currency Advance”: The Term Loans (Foreign Currency) and any
portion of the outstanding Revolving Loans that is made in the Foreign Currency.
A Foreign Currency Advance shall be a Eurocurrency Rate Advance.

     (d) A new definition is added which provides:

     “Foreign Currency Funding Agent”: U.S. Bank National Association.

     (e) New definitions are added in the appropriate alphabetical order as
follows:

     “Related Agreement”: Any document or instrument executed and delivered by
the Borrower or any Subsidiary to effect the Merger or the IPO.

     “U.S. Bank”: U.S. Bank National Association.

     (f) Section 2.1(c) is replaced with the following:

     “Term Loans (Foreign Currency)”: A term loan from each Bank (each being a
“Term Loan (Foreign Currency)” and, collectively, the “Term Loans (Foreign
Currency)”) to the Borrowers on the Closing Date in an amount from each Bank
equal to its Term Loan Commitment Amount (Foreign Currency). The Term Loans
(Foreign Currency) and any portion of the balance thereof (in minimum amounts of
£1,500,000.00) shall be made and maintained in Foreign Currency and shall
constitute Foreign Currency Advances.

     (g) Section 2.5 is revised by replacing the third sentence thereof with the
following:

The Borrower’s Agent shall give the Agent (or, as to Foreign Currency Advances,
the Foreign Currency Funding Agent with a copy thereof to the Agent) written
notice of any continuation or conversion of any Advances and such notice must be
given so as to be received by the Agent (or, as to Foreign Currency Advances,
the Foreign Currency Funding Agent) (a) not later than 1:00 p.m. (Minneapolis
time) three Eurocurrency Business Days prior to the requested date of conversion
or continuation in the case of the continuation of, or the conversion to,
Eurocurrency Rate Advances denominated in U.S. Dollars and (b) not later than
1:00 p.m. (local time of the Foreign Currency Funding Agent) four Eurocurrency
Business Days prior to the requested date of confirmation of Eurocurrency Rate
Advances denominated in Foreign Currency.

3



--------------------------------------------------------------------------------



 



     (h) Section 2.6(c) is replaced with the following:

     The Term Loans (Foreign Currency)

     (i) Subject to paragraph (ii) below, each Eurocurrency Rate Advance shall
bear interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted
Eurocurrency Rate for such Interest Period, plus (B) the Applicable Margin.

     (ii) Upon the occurrence and during the continuance of any Event of
Default, each Advance shall, at the option of the Agent or the Required Banks
after written notice thereof to the Borrower’s Agent (or, upon the occurrence
and during the continuance of any Event of Default under Section 7.1(f) or (g),
each Advance shall automatically), bear interest until paid in full during the
balance of any Interest Period applicable to such Advance, at a rate per annum
equal to the sum of the rate applicable to such Advance during such Interest
Period plus 2.0%.

     (iii) Interest shall be payable (A) with respect to each Eurocurrency Rate
Advance having an Interest Period of three months or less on the last day of the
Interest Period applicable thereto; (B) with respect to any Eurocurrency Rate
Advance having an Interest Period greater than three months, on the last day of
the Interest Period applicable thereto and on each day that would have been the
last day of the Interest Period for such Advance had successive Interest Periods
of three months duration been applicable to such Advance; and (C) with respect
to all Term Loans (Foreign Currency), on the Term Loan Termination Date;
provided that interest under Section 2.6(b)(ii) shall be payable on demand.

     (i) Section 2.8(g) is revised by deleting therefrom: “(or, as to Foreign
Currency Advances, £500,000)” and “(or, as to Foreign Currency Advances,
£50,000)”.

     (j) Sections 6.4(k) and 6.4(v) are amended by deleting the clause
“Section 5.12” as it appears therein and by substituting in lieu thereof the
clause “Section 5.15”.

     (k) Section 6.5(d) is amended by deleting the clause “subsection 6.1(i)” as
it appears therein and by substituting in lieu thereof the clause “subsection
6.1(h)”.

     (l) Section 6.9 is amended by deleting the clause “Section 5.13” as it
appears therein and by substituting in lieu thereof the clause
“Section 5.12(c)”.

     (m) Section 6.13 is amended by deleting the clause “Sections 5.3 and 6.4”
as it appears therein and by substituting in lieu thereof the clause
“Sections 6.3 and 6.4”.

     (n) Section 9.1(d) is amended by deleting the clause “provided in any of
the other Loan Documents” and by substituting in lieu thereof the clause
“permitted under Section 6.2”.

     (o) Section 9.6(c) is amended by deleting the first sentence thereof and
replacing it with the following:

4



--------------------------------------------------------------------------------



 



Each Bank may, from time to time, with the consent of the Agent and the
Borrowers’ Agent (neither of which consents shall be unreasonably withheld or
delayed; and if an Event of Default shall have occurred and be continuing, then
consent of the Borrowers’ Agent shall not be required), assign to other lenders
(“Assignees”) all or part of its rights or obligations hereunder or under any
Loan Document in a minimum amount of $5,000,000 then held by that Bank, pursuant
to written agreements executed by such assigning Bank, such Assignee(s), the
Borrowers and the Agent in substantially the form of Exhibit 9.6, which
agreements shall specify in each instance the portion of the Obligations
evidenced by the Revolving Notes and Term Notes and Term Notes (Foreign
Currency) which is to be assigned to each Assignee and the portion of the
Revolving Commitment and Term Loan Commitment and Term Loan Commitment (Foreign
Currency) of such Bank to be assumed by each Assignee (each, an “Assignment
Agreement”); provided, however, that the assigning Bank must pay to the Agent a
processing and recordation fee of $5,000 per assignment.

     (p) Schedule 1.1(b) to the Loan Agreement is hereby amended in its entirety
to read as set forth on Exhibit A to this Amendment, which Exhibit A is hereby
made a part of the Loan Agreement as Schedule 1.1(b) thereto.

     (q) The addresses for notices for the New Banks and their Applicable
Lending Offices shall be as set forth on the signature pages to this Amendment
until changed in accordance with the terms of the Loan Agreement.

     4. Replaced Notes. Upon the Effective Date, the Agent and the Syndication
Agent shall mark their existing Revolving Notes, Term Notes and Term Notes
(Foreign Currency) (but not the Swingline Note) “cancelled” and return them to
the Company on request.

     5. Security Agreement. Section 5 of the Security Agreement is amended to
provide:

Disposition of Collateral. The Grantors will not sell, lease or otherwise
dispose of, or discount or factor with or without recourse, any Collateral,
except as permitted by the Credit Agreement.

     6. Conditions to Effectiveness of this Amendment. This Amendment shall be
effective as of September 17, 2004 (the “Effective Date”), provided the Agent
shall have received sufficient counterparts of this Amendment as required by the
Agent, duly executed by the Borrowers and all of the Banks and the New Banks,
and the following conditions are satisfied:

     (a) Before and after giving effect to this Amendment, the representations
and warranties of the Borrowers in Article IV of the Loan Agreement and
Section 7 of the Security Agreement shall be true and correct as though made on
the date hereof, except to the extent such representations and warranties by
their terms are made as of a specific date and except for changes that are
permitted by the terms of the Loan Agreement.

5



--------------------------------------------------------------------------------



 



     (b) Before and after giving effect to this Amendment, no Event of Default
and no Default shall have occurred and be continuing.

     (c) No Material Adverse Effect shall have occurred since August 10, 2004.

     (d) No revisions shall have been made to the articles of incorporation or
bylaws of any of the Borrowers since August 10, 2004.

     (e) The Agent shall have received the following, each duly executed or
certified, as the case may be, and dated as of the date of delivery thereof:

     (i) new Revolving Notes, Term Notes and Term Notes (Foreign Currency)
payable to each Bank (the “New Notes”) duly executed by the Borrowers; and

     (ii) such other documents, instruments and approvals as the Agent may
reasonably request.

     7. Covenant Regarding Collateral. The Borrowers covenant that (a) they
shall supply the Agent not later than March 16, 2005: the mortgages (or deeds of
trust), title insurance commitments and Phase I environmental reports as well as
agreed forms of security agreements with respect to patents, trademarks and
copyrights that have been requested by the Agent prior to the date of this
Amendment; and (b) they shall use their commercially reasonable efforts (i) to
obtain by such date the landlord waivers and (ii) to complete and file by such
date the security agreements based upon the forms agreed upon as described in
clause (a) above with respect to patents, trademarks and copyrights, that have
been requested by the Agent prior to the date of this Amendment. Failure by the
Borrowers to comply in all material respects with this covenant shall constitute
an Event of Default under the Loan Agreement.

     8. Acknowledgments. The Borrowers and the Banks acknowledge that, as
amended hereby, the Loan Agreement remains in full force and effect with respect
to the Borrowers and the Banks (including the New Banks), and that each
reference to the Loan Agreement in the Loan Documents shall refer to the Loan
Agreement, as amended hereby. The Borrowers confirm and acknowledge that they
will continue to comply with the covenants set out in the Loan Agreement and the
other Loan Documents, as amended hereby, and that their representations and
warranties set out in the Loan Agreement and the other Loan Documents, as
amended hereby, are true and correct in all material respects as of the date of
this Amendment, except to the extent such representations and warranties by
their terms are made as of a specific date and except for changes that are
permitted by the terms of the Loan Agreement. The Borrowers represent and
warrant that (i) the execution, delivery and performance of this Amendment and
the New Notes are within their corporate powers and have been duly authorized by
all necessary corporate action; (ii) this Amendment and the New Notes have been
duly executed and delivered by the Borrowers and constitute the legal, valid and
binding obligations of the Borrowers, enforceable against the Borrowers in
accordance with their terms (subject to limitations as to enforceability which
might result from bankruptcy, insolvency, or other similar laws affecting
creditors’ rights generally and general principles of equity) and (iii) no
Events of Default or Default exist and are continuing.

6



--------------------------------------------------------------------------------



 



9. General.

     (a) The Company agrees to reimburse the Agent and the Syndication Agent
within 10 days of demand for all reasonable out-of-pocket expenses paid or
incurred by the Agent and the Syndication Agent including filing and recording
costs and fees and expenses of outside counsel to the Agent and outside counsel
to the Syndication Agent (determined on the basis of such counsels’ generally
applicable rates, which may be higher than the rates such counsel charges the
Agent or the Syndication Agent in certain matters) in the preparation,
negotiation and execution of this Amendment and the New Notes and any other
document required to be furnished herewith, and to pay and save the Banks
harmless from all liability for any stamp or other taxes which may be payable
with respect to the execution or delivery of this Amendment and the New Notes,
which obligations of the Company shall survive any termination of the Loan
Agreement.

     (b) This Amendment may be executed in as many counterparts (including via
facsimile) as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed an original but all such counterparts shall constitute but one and the
same instrument.

     (c) Any provision of this Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provisions in any
other jurisdiction.

     (d) The validity, construction and enforceability of this Amendment and the
New Notes shall be governed by the internal laws of the State of New York,
without giving effect to conflict of laws principles thereof, but giving effect
to federal laws of the United States applicable to national banks.

     (e) This Amendment and the New Notes shall be binding upon the Borrowers,
the Banks, the Agent, the Syndication Agent and their respective successors and
assigns, and shall inure to the benefit of the Borrowers, the Banks, the Agent,
the Syndication Agent and the successors and assigns of the Banks, the Agent and
the Syndication Agent.

[remainder of page intentionally left blank]

7



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first above written.

         
COMMERCIAL VEHICLE GROUP, INC.  
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       

Address:
6530 Campus Way
New Albany, Ohio 43054
Fax: (614) 289-5371
Attention: Jeff Vogel

         
COMMERCIAL VEHICLE SYSTEMS, INC.  
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
NATIONAL SEATING COMPANY
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
TRIM SYSTEMS OPERATING CORP.
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       

[Signature Page to First Amendment to Loan Agreement]

S-1

 



--------------------------------------------------------------------------------



 



         
CVS HOLDINGS, INC.  
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
TRIM SYSTEMS, INC.
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
FOREIGN CURRENCY BORROWERS:
 
       
COMMERCIAL VEHICLE SYSTEMS LIMITED
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
By:
  /s/ MERVIN DUNN    

       
 
       
Title
  CEO    

       

[Signature Page to First Amendment to Loan Agreement]

S-2

 



--------------------------------------------------------------------------------



 



         
KAB SEATING LIMITED  
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
By:
  /s/ MERVIN DUNN    

       
 
       
Title
  CEO    

       
 
       
BOSTROM LIMITED
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
By:
  /s/ MERVIN DUNN    

       
 
       
Title
  CEO    

       
 
       
BOSTROM INTERNATIONAL LIMITED
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
By:
  /s/ MERVIN DUNN    

       
 
       
Title
  CEO    

       
 
       
CVS HOLDINGS LIMITED
 
       
By:
  /s/ CHAD M. UTRUP    

       
 
       
Title
  CFO    

       
 
       
By:
  /s/ MERVIN DUNN    

       
 
       
Title
  CEO    

       

[Signature Page to First Amendment to Loan Agreement]

S-3

 



--------------------------------------------------------------------------------



 



         
U.S. BANK NATIONAL ASSOCIATION  
 
       
By:
  /s/ ROBERT A. ROSATI    

       
 
       
Title
  Vice President    

       
 
       
In its individual corporate capacity and as Agent Address:
800 Nicollet Mall
Minneapolis, MN 55402
Fax: 612-303-2258
Attention: Robert A. Rosati

[Signature Page to First Amendment to Loan Agreement]

S-4

 



--------------------------------------------------------------------------------



 



         
COMERICA BANK  
 
       
By:
  /s/ MATTHEW T. BREIGHT    

       
 
       
Title
  Vice President    

       
 
       
Address:
Comerica Tower
500 Woodward Avenue
Detroit, Michigan 48226
Fax: 313-222-3389
Attention: Matthew T. Breight

[Signature Page to First Amendment to Loan Agreement]

S-5

 



--------------------------------------------------------------------------------



 



         
ASSOCIATED BANK, N.A.  
 
       
By:
  /s/ DANIEL HOLZHAUER    

       
 
       
Title
  AVP    

       
 
       
Address:
401 E. Kilbourn Avenue
Suite 400
Milwaukee, WI 53202
Fax: 414-283-2300
Attention: Daniel Holzhauer
E-mail: Daniel.holzhauer@associatedbank.com

[Signature Page to First Amendment to Loan Agreement]

S-6

 



--------------------------------------------------------------------------------



 



         
CITIZEN BANK OF PENNSYLVANIA
 
       
By:
  /s/ JOHN J. LIGDAY, JR.    

       
 
       
Title
  Vice President    

       
 
       
Address:
525 William Penn Place
Room 2910
Pittsburgh, PA 15219-1729
Fax: 412-552-6307
Attention: John J. Ligday Jr.
E-mail: john.ligday@citzensbank.com

[Signature Page to First Amendment to Loan Agreement]

S-7

 



--------------------------------------------------------------------------------



 



         
NATIONAL CITY BANK OF THE MIDWEST  
 
       
By
  /s/ OLIVER GLENN    

       
 
       
Title
  Vice President    

       
 
       
Address:
1001 S. Worth; Locator R-J40-4D
Birmingham, Michigan 48009
Fax: 248-901-2097
Attention: Oliver Glenn
E-mail: oliver.glenn@nationalcity.com

[Signature Page to First Amendment to Loan Agreement]

S-8

 



--------------------------------------------------------------------------------



 



         
SUNTRUST BANK  
 
       
By
  /s/ WILLIAM C. HUMPHRIES    

       
 
       
Title
  Managing Director    

       
 
       
Address:
303 Peachtree Street
10th Floor, MC 1928
Atlanta, GA 30308
Fax: 404-658-5989
Attention: William Humphries, Managing Director
E-mail: William.Humphries@suntrust.com

[Signature Page to First Amendment to Loan Agreement]

S-9

 



--------------------------------------------------------------------------------



 



         
PNC BANK, NATIONAL ASSOCIATION  
 
       
By:
  /s/ JEFFREY L. STEIN    

       
 
       
Title
  Vice President    

       
 
       
Address:
201 East Fifth Street
Cincinnati, OH 45202
Fax: 513-651-8951
Attention: Jeff Stein
E-Mail: jeffrey.stein@pncbank.com

[Signature Page to First Amendment to Loan Agreement]

S-10

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO

FIRST AMENDMENT TO
REVOLVING CREDIT AND
TERM LOAN AGREEMENT

Schedule 1.1(b)

to Revolving Credit and
Term Loan Agreement

COMMITMENT AMOUNTS

                                              Term Loan               Term Loan
    Commitment       Revolving     Commitment     Amount (Foreign   Bank  
Commitment Amount     Amount     Currency)  
U.S. Bank National Association
  $ 10,600,000     $ 13,780,000     £ 1,869,235.01  
Comerica Bank
  $ 8,700,000     $ 11,310,000     £ 1,534,183.45  
Associated Bank, N.A.
  $ 4,200,000     $ 5,460,000     £ 740,640.29  
Citizens Bank of Pennsylvania
  $ 4,200,000     $ 5,460,000     £ 740,640.29  
National City Bank of the Midwest
  $ 4,200,000     $ 5,460,000     £ 740,640.29  
Sun Trust Bank
  $ 4,200,000     $ 5,460.000     £ 740,640.29  
PNC Bank, National Association
  $ 3,900,000     $ 5,070,000     £ 687,737.41  

Ex A-1